DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 26, 2019 and October 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruoka (US Pub. No. 2005/0006018).
Regarding claims 1-8, Maruoka teaches a pneumatic tire (title) comprising a tread portion with an edge at each of ends in a tire width direction (figures 1 and 3) that has an outer surface shape under no load and at a 5% pressure state (paragraph [0023]), such a pressure state being extremely low and substantially similar to no internal pressure, wherein the radius of curvature of the tread can be a single radius arc (i.e. Rs = Rc) from 800 mm to 1500 mm (paragraphs [0040]-[0041]), with a specific embodiment having a radius of curvature of 850 mm (table 1, example A3) and other embodiments having a radius of curvature of 700 mm (table 2, examples B1-B5), thus teaching specific embodiments where 0.95 x Rs < Rc < 1.05 x Rs, 680 mm < Rc < 880 mm, and 600 mm < Rs < 1000 mm. It is noted that the claims do not require Rs and Rc to have different values. It is additionally noted that Maruoka teaches an alternative embodiment where Rs is greater than Rc and is 800 to 1500 mm (paragraphs [0042]-[0044]), which overlaps the range of claims 6-8.
Regarding claims 9-16, it is noted in the tread configuration above with a single tread radius, a boundary position can be arbitrarily determined, thus the boundary can be said to meet the claimed limitation that a boundary position between the center-side outer surface and the shoulder-side outer surface is a position shifted by ¼ of a width dimension of the tread portion from each end of the tread portion.
Regarding claims 17-20, the claim is directed to a pneumatic tire, not to a use for a pneumatic tire, or a tire/vehicle combination, and therefore the limitation “the pneumatic tire is used as a rear wheel of a rear wheel drive vehicle” is an intended use which does not further limit the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eomo (JP2003-146019) teaches setting a boundary between a central radius of curvature and a shoulder radius of curvature having the central region with a width of 40%-60% of the tread width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	April 23, 2022
/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749